Case 2:19-mc-00163-TJS Document1 Filed 09/18/19 Page 1 of 2

John M. Nolan (PA 94337)
Timothy M. McCarthy (PA 319308)
JACKSON LEWIS P.C.

Three Parkway

1601 Cherry Street, Suite 1350
Philadelphia, PA 19102

Tel: (267)319-7802

Fax: (215)399-2249
John.Nolan@jacksonlewis.com
Timothy.McCarthy@jacksonlewis.com
Attorneys for Defendant/Movant
IBM Corporation

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

In re: Subpoena to Terry Keebaugh

SUSAN E. CONREY

Plaintiff/Respondent,
Vv.
IBM CORPORATION
Defendant/Movant.

 

 

CIVIL ACTION NO.:

(Case No. 17-CV-00817 pending in the
United States District Court for the
District of New Jersey)

MOTION TO QUASH SUBPOENA AND FOR A PROTECTIVE ORDER

TO THE CLERK OF COURT, ALL INTERESTED PARTIES, AND THEIR
COUNSEL OF RECORD: PLEASE TAKE NOTICE that the undersigned counsel for
Defendant/Movant IBM Corporation (“IBM”) files the within Motion to the United States District
Court for the Eastern District of Pennsylvania for an Order granting IBM’s Motion to Quash

Plaintiff/Respondent Susan Conrey’s Third-Party Subpoena and for a Protective Order or, in the

alternative, for an Order transferring the instant motion to the District of New Jersey.

 
Case 2:19-mc-00163-TJS Document 1 Filed 09/18/19 Page 2 of 2

PLEASE TAKE FURTHER NOTICE that the undersigned will rely on the supporting

Memorandum of Law and Certification of John M. Nolan with supporting exhibits. A proposed

form of Order is also submitted herewith.

PLEASE TAKE FURTHER NOTICE that IBM requests oral argument in connection

with the within Motion.

Date: September 18, 2019

4826-4063-7861, v. 4

   
 

RESPECTFULLY SUBMITTED,

John M. Nolan (PA 94337)

Timothy M. McCarthy (PA 319308)
JACKSON LEWIS P.C.

Three Parkway

1601 Cherry Street, Suite 1350
Philadelphia, PA 19102

Tel: (267)319-7802
John,Nolan@jacksonlewis.com
Timothy.McCarthy@jacksonlewis.com

 

Attorneys for Defendant/Movant
IBM Corporation

 
